Citation Nr: 1746967	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-14 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 2015 for the assignment of a 30 percent evaluation for other specified trauma and stressor-related disorder.

2.  Entitlement to an evaluation in excess of 30 percent for other specified trauma and stressor-related disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1943 to February 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the pendency of his claim for an increase rating for his psychiatric disability, the Veteran, in May 2017 testimony and in a June 2017 application for TDIU, asserted he was unemployed due to this disability.  Thus, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page of this decision.

In May 2017, the Veteran and his son testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to an evaluation in excess of 30 percent for other specified trauma and stressor-related disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A claim for an increased rating for the Veteran's service-connected psychiatric disability, currently characterized as other specified trauma and stressor-related disorder, was received on May 20, 2015; the record does not show that during the one-year period preceding receipt of the May 20, 2015 claim, that an increase for the Veteran's service-connected psychiatric disability was factually ascertainable such that a 30 percent disability rating was warranted.


CONCLUSION OF LAW

The criteria for an effective date prior to May 20, 2015 for the assignment of a 30 percent rating for Veteran's service-connected psychiatric disability, currently characterized as other specified trauma and stressor-related disorder, have not been met.  38 U.S.C.A. §§ 5110, 5107 (a) (West 2015); 38 C.F.R. §§ 3.102, 3.400, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, the effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).  However, 38 C.F.R. § 3.400 (o) (2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.  38 U.S.C.A. § 5110 (b) (2); 38 C.F.R. § 3.400 (0) (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The Veteran seeks an earlier effective date for the assignment of a 30 percent evaluation for other specified trauma and stressor-related disorder, previously characterized as posttraumatic stress disorder (PTSD).  The Veteran's service-connected psychiatric disability, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which direct that the disability be rated under the general rating formula for mental disorders.  Under the general rating formula for mental disorders, a 30 percent disability rating is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

Service connection for PTSD was granted in a January 2010 rating decision and a 10 percent rating was assigned effective November 9, 2009.  The Veteran did not initiate an appeal of this determination by filing a notice of disagreement, new and material evidence was not received within the appeal period, and to date, there has been no adjudicatory finding of clear and unmistakable error with respect to this determination.  Therefore, the January 2010 decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

To the limited extent that the Veteran's representative may have been attempting to put forward a new claim for an earlier effective date for the award of service connection prior to November 9, 2009, to include as in 1947, or in the alterative, that a 30 percent evaluation as of November 9, 2009 was warranted, as alluded to in May 2017 testimony, such a claim would amount to a free-standing earlier effective date claim without a request for reconsideration due to clear and unmistakable error in any prior decision, and such a claim would be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Following the final January 2010 rating decision, the first request for an increased rating for the Veteran's psychiatric disability was in an application for benefits received on May 20, 2015.  There are no other documents of record dated after the January 2010 rating decision appeal period, but prior to May 20, 2015, which consist of an application for an increased rating as to the Veteran's psychiatric disability.  In this regard, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  As this claim was initiated after March 24, 2015, the amended regulations apply.  Accordingly, the Board finds that the proper date of the claim for increase is May 20, 2015. 

As such, the earliest effective date available for the award of the 30 percent disability rating for the Veteran's psychiatric disability is one year prior to receipt of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400 (o)(2).  Thus, turning to the relevant medical evidence of record, the Board observes that the record includes no contemporaneous records which explicitly document the severity of the Veteran's psychiatric symptomatology during the one-year period preceding receipt of the increased rating claim.  Specifically, the VA treatment records for this period consist of March 2015 and April 2015 VA treatment records, one of which, a VA treatment record dated in April 2015, noted, in part, that a depression screen was negative.  There is no other relevant evidence of record dated within a year prior to the claim.  Consequently, the Board finds that it is not factually ascertainable, based on the evidence of record, that any increase in the Veteran's psychiatric disability occurred within the year prior to the Veteran's May 20, 2015 claim.

The Board has considered the record as a whole, and concludes that the record does not show that it was factually ascertainable that the Veteran's increase in severity occurred during the one-year period prior to receipt of his increased rating claim.  As described above, there are no medical records contemporaneously documenting the frequency, severity, and duration of the Veteran's psychiatric symptoms dated in the one year period prior to the date of receipt of the claim.  There is no evidence, including any statements and/or testimony from the Veteran or his son, to determine with any degree of certainty a specific date on which it was factually ascertainable that an increase in disability had occurred prior to May 20, 2015.  As such, the evidences does not demonstrate that it is factually ascertainable that an increase in disability occurred within the one-year period preceding receipt of the Veteran's increased rating claim on May 20, 2015.

In view of the foregoing, the Board finds that the record does not show that it is at least as likely as not that it is factually ascertainable that the Veteran's service-connected psychiatric disability increased in severity in the one-year period preceding receipt of the Veteran's increased rating claim on May 20, 2015, such that an earlier effective date for the award of the 30 percent disability rating is warranted.  See 38 C.F.R. § 3.400 (o)(2).  Accordingly, the preponderance of the evidence is against the assignment of an effective date prior to May 20, 2015 for the award of a 30 percent disability rating for other specified trauma and stressor-related disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date earlier than May 20, 2015 for the assignment of a 30 percent evaluation for other specified trauma and stressor-related disorder is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

As an initial matter, following the issuance of the March 2016 statement of the case for the appeal herein, additional evidence in the form of a July 2017 PTSD disability benefit questionnaire and VA treatment records, most recently dated in April 2017, were associated with the record after the certification of the appeal to the Board in October 2016.  Neither the Veteran nor his representative waived review of this evidence.  38 C.F.R. § 20.1304 (c) (2016).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, which is not the case here.  Furthermore, while this evidence is not relevant to the Veteran's claim for an earlier effective date for the assignment of a 30 percent evaluation for his other specified trauma and stressor-related disorder as addressed above, because such is dated subsequent to the appeal period at issue with respect to this specific claim, this evidence is relevant to his increased rating claim for other specified trauma and stressor-related disorder.  Thus, a remand is required so that a supplemental statement of the case may be issued in consideration with the all the evidence of record with regard to the increased rating claim for other specified trauma and stressor-related disorder.

In addition, as noted above, entitlement to a TDIU has been raised by the record.  In this regard, as the record reflects the AOJ is in the process of conducting additional development concerning the Veteran's claim for entitlement to a TDIU, as well as adjudicating the claim in the first instance, the Board finds the increased rating appeal to be intertwined with the TDIU issue.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to an increased rating for other specified trauma and stressor-related disorder, and adjudicate the issue of entitlement to a TDIU, with consideration of all evidence of record, to include since the issuance of the March 2016 statement of the case.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


